                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


  UNITED STATES OF AMERICA

        v.                                   No. 19-cr-10195-WGY

  HAOYANG YU, et al.


                    MEMORANDUM IN SUPPORT OF
       MOTION TO SUPPRESS EVIDENCE FROM WARRANTLESS SEARCH
               AND REQUEST FOR EVIDENTIARY HEARING




                                     William W. Fick (BBO #650562)
                                     Daniel N. Marx (BBO #674523)
                                     Amy Barsky (BBO #601111)
                                     FICK & MARX LLP
                                     24 Federal Street, 4th Floor
                                     Boston, MA 02110
                                     (857) 321-8360
                                     wfick@fickmarx.com
                                     dmarx@fickmarx.com
                                     abarsky@fickmarx.com




Dated: June 22, 2020




                                        1
                                                      TABLE OF CONTENTS

Background ..................................................................................................................................... 1

           A.         Mr. Yu’s employment with ADI............................................................................. 1

           B.         ADI’s Implementation of Digital Guardian to Monitor Mr. Yu ............................. 2

           C.         ADI’s warrantless search of Mr. Yu’s data, at the government’s behest ............... 3

Argument ........................................................................................................................................ 4

I.         ADI acted as a government agent, for Fourth Amendment purposes, when it conducted a
           warrantless search of Mr. Yu’s computer, email, and network activity. ............................ 4

           A.         The First Circuit has identified several factors to determine when a private actor
                      serves as a government agent. ................................................................................. 5

           B.         The government instigated and participated in the warrantless search by ADI. .... 5

           C.         An evidentiary hearing is required to assess the government’s role in ADI’s
                      warrantless search. .................................................................................................. 6

II.        The warrantless search was unreasonable, because Mr. Yu had a reasonable expectation of
           privacy in his computer, email, and network activity. ........................................................ 7

           A.         An employee can have a reasonable expectation of privacy in the workplace. ...... 8

           B.         The modern reality of invasive electronic surveillance in the private workplace is a
                      relevant consideration. ............................................................................................ 9

           C.         ADI’s warrantless search violated Mr. Yu’s reasonable expectation of privacy. . 11

           D.         An evidentiary hearing is required to determine the “operational realities” of Mr.
                      Yu’s employment with ADI.................................................................................. 13

Conclusion .................................................................................................................................... 13

Certificate of Service .................................................................................................................... 14




                                                                         i
                                         BACKGROUND

       On June 11, 2019, Defendant Haoyang Yu was charged in a 15-count indictment with

various trade secret offenses: stealing trade secrets in violation of 18 U.S.C. § 1832(a)(1) & (a)(4);

copying, uploading, or downloading trade secrets in violation of § 1832(a)(2) & (a)(4); and

possessing trade secrets in violation of § 1832(a)(3) & (a)(4). See DE #1 (Counts I-XIV). Mr. Yu

allegedly misappropriated from his former employer, Analog Devices, Inc. (“ADI” or “Analog”),

data and other materials about monolithic microwave integrated circuits (“MMICs”), a common

circuit found in many electronic devices. Mr. Yu. was also charged with “smuggling” in violation

of 18 U.S.C. § 554, because he allegedly shipped certain MMIC products to a commercial

customer in Spain. See id. (Count XV).

       A.      Mr. Yu’s employment with ADI

       On July 21, 2014, Mr. Yu joined Hittite Microwave Corp., which was later acquired by

Analog Devices, Inc. (“ADI” or “Analog”), as a Principal Engineer. See Declaration of Haoyang

Yu (June 9, 2020) (“Yu Decl.”) ¶ 2. As of 2017, Mr. Yu reported directly to Tariq Lodhi and

ultimately to Bob Broughton. See id. ¶ 3.

       At all relevant times, ADI had monitoring software, known as Digital Guardian, that gave

ADI the capacity to conduct extensive historical searches of employees’ computers, e-mails, and

network activity, including by monitoring all downloads, uploads, and printouts. See Ex. A (DOJ-

YU-0000060-66); see generally https://digitalguardian.com/solutions/data-visibility (last visited

June 9, 2020) (“Digital Guardian delivers the broadest and deepest data visibility for information

security professionals. Regardless of where the data resides, endpoints, shares, databases, or in the

cloud, Digital Guardian can locate and track the movement of your sensitive data. Our agent

provides complete visibility to all hardware, software, data creation, data storage and data

movement.”).

                                                  1
          As an employee of ADI, Mr. Yu expected that his data and communications at work would

remain private and that ADI would not closely monitor his computer, email, or network activity,

by activating Digital Guardian or similar surveillance technology, without giving him advance

notice. See Yu Decl. ¶ 7. At no time, did anyone at ADI tell Mr. Yu that it was using Digital

Guardian or any other software to monitor his activities or data. See id. ¶ 8.

          B.     ADI’s Implementation of Digital Guardian to Monitor Mr. Yu

          In or about October 2016, at Broughton’s request and without notice to Mr. Yu, ADI

“implement[ed]” Digital Guardian to monitor Mr. Yu and another Chinese American employee.

See Ex. A; Ex. B (ADI-YU-00000408). Broughton had never previously activated Digital

Guardian for any other ADI employee, see id., and no one informed Mr. Yu that ADI had started

monitoring his computer, email, and network activity, see Yu Decl. ¶ 8. Thereafter, “every week

or two,” employees in ADI’s HR department checked for any suspicious file downloads by Mr.

Yu, but they found “[n]o sign of unusual activity.” Ex. C (ADI-YU-00000439-40) (emphasis

added).

          In July 2017, Broughton falsely accused Mr. Yu of stealing ADI property. See Yu Decl.

¶ 5; Ex. D (ADI-YU-00000443). A colleague saw Mr. Yu carrying a box of papers to his car, but

upon further investigation, all those materials proved to be “personal” (as Mr. Yu had told

Broughton and Lodhi). See Yu Decl. ¶ 5; Ex. E (ADI-YU-00000447-48 (Lodhi: “I confirmed the

items in his car were personal.”). Further, Broughton was again told that, although ADI had been

“monitoring” Mr. Yu’s computer “for some time,” Digital Guardian reports revealed “no

suspicious activity.” Ex. F (ADI-YU-0000446) (emphasis added).

          Effective August 4, 2017, Mr. Yu resigned from ADI. See Yu Decl. ¶ 6. Around the time

of Mr. Yu’s departure, ADI did not generate, obtain, or review any detailed information from



                                                 2
Digital Guardian concerning Mr. Yu’s use of ADI’s devices or systems. Nor did ADI conduct any

forensic investigation of Mr. Yu’s computer, e-mail, or network activity.

       C.      ADI’s warrantless search of Mr. Yu’s data, at the government’s behest

       In April 2018, government investigators met with ADI representatives concerning a then-

pending federal investigation into whether Mr. Yu and his company, Tricon MMIC, were selling

export-controlled products to Chinese entities without required licenses. See Ex. G (DOJ-YU-

000036).

       During a meeting on April 23, 2018, which was attended by ADI representatives (including

in-house and outside counsel), agents from the Department of Commerce (Bureau of Industry and

Security), Department of Homeland Security (Homeland Security Investigations), and Federal

Bureau of Investigation, as well as the Assistant U.S. Attorney who is currently prosecuting this

case, ADI first told government agents that the company “use[s] software called digital guardian

that tracks [its] employee’s movement on [ADI] computers.” Id.

       At some point after that initial meeting, government investigators “tasked” Broughton with

“gather[ing] information for investigators” from Digital Guardian about Mr. Yu. See Ex. A. Before

the investigators directed ADI to search that data, Broughton had only “limited access” to any such

information, which was “considered a Human Resources personnel matter,” and had not been

gathered by ADI for any business purpose. Id.

        At a subsequent meeting, on May 10, 2018, Broughton presented investigators with

detailed data and information concerning Mr. Yu that ADI had recently gathered from Digital

Guardian. See id. (and corresponding presentation slides). Those materials have been used, and

will continue to be used, in the prosecution of Mr. Yu.

       The collaboration between the government and ADI was not limited to collecting

information from Digital Guardian. In fact, ADI’s involvement in the government’s investigation
                                                3
was long-running and substantial. For example, or around June 7, 2018, rather than enlisting a

government-employed or independent expert, law enforcement agents provided ADI employees

with samples of Tricon products, and together, they “test[ed]” and analyzed of those products. See

Ex. H (DOJ-YU-000038-46).

                                         ARGUMENT

       When ADI used sophisticated monitoring software to conduct an extensive digital search

of Mr. Yu’s computer, email, and network activity, at the government’s request, ADI acted as a

government agent and, thus, should have obtained a warrant. Because Mr. Yu had a reasonable

expectation of privacy in his electronic devices and activities, while working as an ADI employee,

the warrantless search was unreasonable, and all fruits of that search should be suppressed.

I.     ADI acted as a government agent, for Fourth Amendment purposes, when it
       conducted a warrantless search of Mr. Yu’s computer, email, and network activity.

       The Fourth Amendment guarantees the “right of the people to be secure in their persons,

houses, papers and effects, against unreasonable searches and seizures.” U.S. Const., 4th amend.

Although that constitutional protection is limited to “government action,” it bars unreasonable

searches by a private entity or individual who acts as “an agent of the Government or with the

participation or knowledge of any government official.” United States v. Momoh, 427 F.3d 137,

140 (1st Cir. 2005) (citing United States v. Jacobsen, 466 U.S. 109, 113 (1984)); see United States

v. D’Andrea, 648 F.3d 1, 10 (1st Cir. 2011) (holding “a search carried out by a private party in

conjunction with government efforts may no longer qualify as a private search immune from the

Fourth Amendment”). In this case, ADI acted as a government agent when, at the government’s

behest, it conducted a warrantless search of Mr. Yu’s computer, email, and network activity.




                                                4
       A.      The First Circuit has identified several factors to determine when a private
               actor serves as a government agent.

       The First Circuit has identified the following three factors as “potentially relevant” in

deciding whether, for Fourth Amendment purposes, a private party acts as a government agent:

“the extent of the government’s role in instigating or participating in the search, its intent and the

degree of control it exercises over the search and the private party, and the extent which the private

party aims primarily to help the government or to serve its own interests.” United States v. Silva,

554 F.3d 13, 18 (1st Cir. 2009) (United States v. Pervaz, 118 F.3d 1, 6 (1st Cir. 1997)).

       These three factors are only helpful guideposts, however, because “there is a grey area

between overt Government participation and complete absence of participation that should be

resolved on a case-by-case basis.” United States v. Montes, No. 06-cr-009, 2011 U.S. Dist. LEXIS

47141, at *28-29 (D.P.R. May 2, 2011) (citing United States v. Walther, 652 F.2d 788, 791 (9th

Cir. 1981)).

       Notably, the government’s stated position about a private party’s search is not dispositive

of this Court’s analysis. See United States v. Montes, No. 06-cr-009 (JAG), 2011 U.S. Dist. LEXIS

47046, at *50 (D.P.R. Feb. 28, 2011) (“A disclaimer by the government that the informant want

not a government agent would still not preclude finding that the informant was acting as [a]

government agent when he elicited the statement.”).

       B.      The government instigated and participated in the warrantless search by ADI.

       The key factor, according to the First Circuit, is whether government agents have

“instigated” or “participated” in a private search. See Momoh, 427 F.3d at 140-41 (citing Pervaz,

118 F.3d at 6). In this context, “‘instigating’ . . . properly means ‘affirmative encouragement,’” id.

at 141 (citing United States v. Smythe, 84 F.3d 1240, 1243 (10th Cir. 1996)), and includes

“directing” a search, id. (citing Coolidge v. New Hampshire, 403 U.S. 443, 489 (1971)). In Momoh,


                                                  5
for example, no government search occurred, because DHL opened the defendant’s outbound,

international package pursuant to general FAA regulations (not at the specific request of any FAA

investigators) and before DHL communicated with any government agents.

       Here, in contrast, ADI searched data from Digital Guardian concerning Mr. Yu’s devices

and activities only after the FBI expressly asked ADI to conduct that search. And ADI had no other

business purpose; if the company had any private interest in gathering and searching Digital

Guardian data, it would have taken those steps around the time when Mr. Yu ended his

employment. For nearly one year, however, ADI did not bother to look, because it had no

independent reason to do so.

       C.      An evidentiary hearing is required to assess the government’s role in ADI’s
               warrantless search.

       Given the “fact-dependent nature of this inquiry,” it is appropriate to hold an evidentiary

hearing, especially when critical evidence is uniquely in the possession of the government or a

third-party (here, ADI). United States v. Gaudette, No. 09-cr-30014-MAP, 2011 U.S. Dist. LEXIS

84, at *16 (D. Mass. Jan. 3, 2011). Indeed, it is reversible error to deny a suppression motion

without an evidentiary hearing, where “under the factors enunciated in Pervaz and its progeny,”

an informant’s search of a defendant’s property “amounted to a government search and not a

private search.” D’Andrea, 648 F.3d at 10 (vacating denial of suppression motion and remanding

for evidentiary hearing).

       This case resembles United States v. Gaudette, No. 09-cr-30014-MAP, 2011 U.S. Dist.

LEXIS 84, at *16-17 (D. Mass. Jan. 3, 2011), where government agents asked an electric company

employee to check the electric meter at a private residence where a suspect was believed to be

running an indoor marijuana growing operation. The court ordered an evidentiary hearing on the

defendant’s claim that, when the electronic company employee viewed his meter to determine the


                                                6
usage (and whether the meter had been altered), “her observations amounted to government action,

requiring her to obtain a warrant before entering the property,” because a police investigator had

“requested” that she conduct that check. See id.

       Ultimately, in Gaudette, after an evidentiary hearing at which the police investigator,

electric company employee, and other witnesses testified, the court denied the motion to suppress,

ruling that (1) the employee conducted the search largely on her own initiative, (2) that she acted

primarily to prevent theft of electrical services from her private employer, not to assist in any

criminal investigation, and (3) the investigator did not participate in her search. See Gaudette, No.

09-cr-30014-MAP (D. Mass. Sept. 6, 2011), DE #60 at 6-8.

       Here, without an evidentiary hearing, this Court will be unable to make comparable factual

findings. Moreover, Mr. Yu submits that witness testimony would establish that (1) ADI conducted

its extensive search of Mr. Yu’s devices at the FBI’s request; (2) ADI acted primarily to assist the

then-pending criminal investigation of Mr. Yu and his company, Tricon MMIC, not for an

independent business purpose; and (3) the FBI actively participated in that search through a series

of debriefing meetings with ADI.1

II.    The warrantless search was unreasonable, because Mr. Yu had a reasonable
       expectation of privacy in his computer, email, and network activity.

       In challenging a warrantless search, “the defendant carries the burden of making the

threshold showing that he had a ‘reasonable expectation of privacy in the area searched and in

relation to the items seized.” United States v. Stokes, 829 F.3d 47, 51 (1st Cir. 2016) (quoting

United States v. Aguirre, 839 F.2d 854, 856 (1st Cir. 1988)). “The Supreme Court has set out a


1
  To the extent that ADI may have previously conducted a “private search” merely by activating
its monitoring software, the scope of that search was greatly expanded at the government’s behest
when ADI reviewed the monitoring data and generated reports that it turned over to investigators.
See United States v. Silva, 502 F. Supp. 2d 143, 147-48 (D. Mass. 2007) (citing United States v.
Runyan, 275 F.3d 449, 462 (5th Cir. 2001)).
                                                   7
two-part test” for analyzing whether a defendant had a reasonable expectation of privacy: “first,

whether the movant has exhibited an actual, subjective expectation of privacy; and second, whether

such subjective expectation is one that society is prepared to recognize as objectively reasonable.”

United States v. Morel, 922 F.3d 1, 8 (1st Cir. 2019) (quoting United States v. Rheault, 561 F.3d

55, 59 (1st Cir. 2009) (citing Maryland v. Smith, 442 U.S. 735, 740 (1979))). In this case, Mr. Yu

satisfies that two-part test.

        A.      An employee can have a reasonable expectation of privacy in the workplace.

        While the private home has long received special constitutional protection, see Kyllo v.

United States, 533 U.S. 27, 31 (2001), the workplace is not a Fourth Amendment free zone. To the

contrary, given the “great variety of work environments,” an employee’s reasonable expectations

of privacy must be evaluated “on a case-by-case basis.” O’Connor v. Ortega, 480 U.S. 709, 718

(1987). In each case, “a court must consider ‘[t]he operational realities of the workplace’ in order

to determine whether an employee’s Fourth Amendment rights are implicated.” City of Ontario v.

Quon, 560 U.S. 746, 756 (2010) (quoting O’Connor, 480 U.S. at 717).

        For example, in City of Ontario v. Quon, 560 U.S. 746 (2010), the Supreme Court assumed

(without holding) that the warrantless search of text messages which were sent and received by a

public employee, on his employer-owned and issued pager, implicated the employee’s reasonable

expectation of privacy. See id. at 765 (Stevens, J., concurring) (noting that a five-member majority

in O’Connor agreed that “an employee enjoys a reasonable expectation of privacy in his office”).

Indeed, according to the Supreme Court, it is “particularly important” to protect an employee’s

expectation of privacy in the workplace “in light of the ‘reality of work in modern time,’ which

lacks ‘tidy distinctions’ between workplace and private activities.’” Id. (quoting O’Connor, 480

U.S. at 739 (Blackmun, J., concurring)).



                                                 8
       B.      The modern reality of invasive electronic surveillance in the private workplace
               is a relevant consideration.

       In conducting the required “case-by-case” analysis of an employee’s privacy expectations,

Fourth Amendment law must reckon with the evolving reality of the modern workplace. That is

the lesson of Carpenter v. United States, 138 S. Ct. 2206 (2018), the landmark decision holding

that a person has a reasonable expectation of privacy in his historical cell-site location information.

       “As technology has enhanced the Government’s capacity to encroach upon areas normally

guarded from inquisitive eyes,” the Supreme Court “has sought to ‘assure[] the preservation of the

degree of privacy against government that existed when the Fourth Amendment was adopted.’”

Id. at 2214 (quoting Kyllo, 533 U.S. at 34); see Quon, 560 U.S. at 759 (recognizing that “[r]apid

changes in the dynamics of communication and information transmission are evident not just in

the technology itself but in what society appears to accept as appropriate behavior”). Any other

approach would leave people—and their Fourth Amendment rights—“at the mercy of advancing

technology.” Carpenter, 138 S. Ct. at 2218; see Kyllo, 533 U.S. at 34 (requiring warrant for use of

“sense-enhancing” thermal imager and refusing “to permit police technology to erode the privacy

guaranteed by the Fourth Amendment”).

       This Court recently embraced that important principle in United States v. Moore-Bush, 381

F. Supp. 3d 139 (D. Mass. 2019) (allowing defendant’s motion to suppress evidence from pole

camera outside private home). Relying on the “necessary reasoning” of Carpenter, this Court

recognized, “technologies that permit law enforcement officers to access and search vast amounts

of passively collected data may ‘give police access to a category of information otherwise

unknowable,’” and, thus, raises novel Fourth Amendment concerns. Id. at 148 (quoting Carpenter,

138 S. Ct. at 2218). Although the First Circuit recently reversed the suppression decision, relying

principally on stare decisis, United States v. Moore-Bush, __ F.3d __, 2020 U.S. App. LEXIS


                                                  9
18886 (1st Cir. June 16, 2020), this Court’s legal reasoning was sound, and it applies with even

greater force, here.

       ADI’s use of Digital Guardian to conduct an extensive digital search of Mr. Yu’s computer,

e-mail, and network activities more closely resembles a cellphone company’s collection of a

subscriber’s personal historical cell-site information (as in Carpenter) than an officer’s observation

of a homeowner’s outdoor activities, with a camera from a public street (as in Moore-Bush) or

with the naked eye from an airplane (as in California. v. Ciraolo, 476 U.S. 207, 213 (1986)). The

electronic search in this case, unlike Moore-Bush, did not involve “conventional surveillance

techniques and tools, such as security cameras,” which the Supreme Court expressly distinguished

in Carpenter, 138 S. Ct. at 2220, and the First Circuit previously addressed in United States v.

Bucci, 582 F.3d 108, 116-17 (1st Cir. 2009). Nor did it involve information that Mr. Yu

“knowingly expose[d] to public view.” Moore-Bush, 2020 U.S. App. LEXIS 18886, at *3, *26

(quoting Katz v. United States, 389 U.S. 347, 351 (1967)). Indeed, the prosecution alleges (and

ADI apparently asserts) that much of the information at issue was strictly confidential.

       Thus, notwithstanding the current state of circuit law with regard to pole cameras in

particular2, this Court should remain “attentive . . . to the risk that new technology poses even to

those ‘privacies of life’ that are not wholly shielded from public view.” Moore-Bush, 2020 U.S.

App. LEXIS 18886, at *41 (Barron, J., concurring) (quoting Carpenter, 138 S. Ct. at 2214)

(quoting Boyd v. United States, 116 U.S. 616, 630 (1886)); see id. at *50 (noting that Carpenter

“highlight[ed] the constitutional concerns raised by law enforcement’s ever-increasing capacity to



2
   Concurring in Moore-Bush, Judge Barron called on the First Circuit to reconsider en banc its
decision in Bucci in light of the Supreme Court’s decision in Carpenter, which elaborated on the
significance of earlier Fourth Amendment decisions, such as Kyllo, Riley, and Katz. If the full court
were to accept that invitation, it might overrule Bucci and affirm this Court’s suppression decision
(which declined to follow Bucci).
                                                 10
engage in the perfect surveillance of activities that, in a lower-tech world, were clothed in practical

anonymity”); id. at *54 (citing “Kyllo’s admonitions to courts . . . not to leave privacy . . . ‘at the

mercy of advancing technology’”) (quoting Kyllo, 533 U.S. at 34)). Suppressing the fruit of the

unconventional surveillance techniques and tools used in this case would be consistent with the

First Circuit’s “privacy-protective approach,” which demands courts “be attuned to the threats to

privacy posed by new technological realities despite the absence of precedent compelling us to do

so.” Id. at *62 (quoting United States v. Wurie, 728 F.3d 1, 14 (1st Cir. 2013)).

       Just as novel technologies—from GPS and cellphone tracking to “sense-enhancing”

imaging—have provided law enforcement with powerful, new investigative tools, “[r]ecent

advancements in technology have made the intrusive surveillance of workers much more

achievable and economical.” I. Ajunwa et al., “Limitless Worker Surveillance,” 105 CAL. L. REV.

735, 739 (June 2017). “Today,” in the corporate world, “every e-mail, instant message, phone call,

line of written code, and mouse-click leaves a digital signal,” and such data “can now be

inexpensively collected and mined for insights into how people work and communicate[.]” Steve

Lohr, “Big Data, Trying to Build Better Workers,” THE NEW YORK TIMES (Apr. 20, 2013),

available at https://www.nytimes.com/2013/04/21/technology/big-data-trying-to-build-better-

workers.html. These sweeping digital capabilities distinguish modern employer surveillance from

traditional human surveillance. See Moore-Bush, 381 F. Supp. 3d at 149. As a result, “it is

uncertain how workplace norms, and the law’s treatment of them, will evolve,” Quon, 560 U.S. at

759.

       C.      ADI’s warrantless search violated Mr. Yu’s reasonable expectation of privacy.

       In this case, ADI’s search, at the government’s behest, was more like collecting historical

cell-site location information or using a wall-penetrating thermal imager (which require warrants)

than an “imperfect” human observer (which does not). See id. Because the search allowed the
                                                  11
government (or ADI, as the government’s agent) to look into an area that Mr. Yu had not exposed

to public view and “to piece together the intimate details of [his] life,” it infringed on Mr. Yu’s

reasonable expectation of privacy. Id. at 150 (citing Carpenter, 138 S. Ct. at 2217 (quoting United

States v. Jones, 565 U.S. 400, 415 (2012) (Sotomayor, J., concurring))).

       As with Carpenter, Kyllo, and Moore-Bush, this case raises challenging questions about

powerful digital surveillance technologies that are “remarkably easy, cheap, and efficient

compared to traditional investigative tools.” Carpenter, 138 S. Ct. at 2218. “With just the click of

a button,” modern surveillance technology, such as Digital Guardian, can “access [a] deep

repository” of information about a particular employee and all of his or her digital activities, both

professional and personal, in the workplace. Id. Because such voluminous data is historical,

encyclopedic, and searchable, there is no “escape” from the potential for “tireless and absolute

surveillance” in the workplace. Id. at 2218. Thus, it is critical to ensure that Fourth Amendment

protections continue to address the privacy risks inherent in the modern digital workplace.

       Precedent regarding workplace privacy counsels this Court to “proceed with care.” Quon,

560 U.S. at 759 (recognizing the uncertainty concerning “the Fourth Amendment implications of

emerging technology”). For example, in O’Connor v. Ortega, 480 U.S. 709 (1987), the Supreme

Court found that a doctor had a reasonable expectation of privacy in his office desk and file

cabinets because they were assigned exclusively to him, he did not share them with anyone, and

over the course of 17 years, other employees had never accessed them. Id. at 717-18. In Leventhal

v. Knapek, 266 F.3d 64 (2d Cir. 2001), the Second Circuit held an employee had a reasonable

expectation of privacy in his office computer because his employer did not have “a general practice




                                                 12
of routinely conducting searches of office computers” and had not given the employee “notice that

he should have no expectation of privacy in the contents of his office computer.” Id. at 74.3

       D.      An evidentiary hearing is required to determine the “operational realities” of
               Mr. Yu’s employment with ADI.

       An evidentiary hearing is needed to develop a complete factual record for this Court to

determine whether, as an employee of ADI, Mr. Yu had a reasonable expectation of privacy in his

office computer, e-mail, and network activity, see Yu Decl. ¶ 7, and whether, as an agent of the

government, ADI conducted an unreasonable search of Mr. Yu’s devices and data in order to assist

the government with its criminal investigation. If the record establishes ADI’s search was not

“necessary for a non-investigatory work-related purpose” or that it was “excessively intrusive,”

Quon, 560 U.S. at 761 (quoting O’Connor, 480 U.S. at 726); see id. at 765, this Court should

conclude the warrantless workplace search was unreasonable and, thus, violated Mr. Yu’s Fourth

Amendment rights.

                                         CONCLUSION

       For the foregoing reasons, this Court should hold an evidentiary hearing and, thereafter,

grant this motion to suppress all fruit of the warrantless search of Defendant Haoyang Yu’s

computer, email, and network activity.



3
  Even when corporations provide routine disclosures or general notices to employees about
potential computer and e-mail monitoring, those measures cannot negate all Fourth Amendment
protections. M. Green, “Against Employer Dumpster-Diving for Email,” 64 S.C. L. REV. 323
(Winter 2012) (“The façade effectuated by adhesion policies—regarding device use—that attempt
to suggest employees have no expectation of privacy in communications found on employer
devices and have also consented to employer searches for employee communications found on
those devices as a legal paradigm should now be clearly rejected.”). An employer’s “technology
use policy” cannot strip its employees of any expectation of privacy any more than a cellphone
company’s “terms of use” can strip its customers of such expectations. At no time, when Mr. Yu
accepted employment with ADI, signed standard non-disclosure agreements, or received routine
employment policies, did he intend to give up all of his privacy rights or work or understand that
he was doing so. See Yu Decl. ¶¶ 9-10.
                                                13
                                              Respectfully submitted,

                                              HAOYANG YU

                                              by his attorneys,

                                                     /s/ William Fick
                                              William W. Fick (BBO #650562)
                                              Daniel N. Marx (BBO #674523)
                                              FICK & MARX LLP
                                              24 Federal Street, 4th Floor
                                              Boston, MA 02110
                                              (857) 321-8360
                                              wfick@fickmarx.com
                                              dmarx@fickmarx.com



                                CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF) and paper
copies will be sent to those indicated as non-registered participants on June 22, 2020.

                                              /s/ William Fick




                                                14
